Citation Nr: 1134285	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-14 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a groin cyst.

2.  Entitlement to service connection for a back disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right hip arthritis.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a post operative left inguinal hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) from March 1994 and July 2005 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  In March 2010, the Board remanded the appeal for additional development.

The applications to reopen claims of service connection for right hip arthritis and a post operative left inguinal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record does not show the Veteran has any residuals of a groin cyst.

2.  The preponderance of the competent and credible evidence is against finding that a current a back disorder is related to a disease or injury in service.



CONCLUSIONS OF LAW

1.  Residuals of a groin cyst were not incurred in service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A back disorder was not incurred in or aggravated by military service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in March 2006, March 2010, and August 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  The Board finds that the Veteran was provided adequate notice in the above letters followed by a readjudication of his claims in the June 2011 supplemental statement of the case; this "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Moreover, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, the Board remand, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence.  In this regard, the Board notes that the RO was able to obtain and associate with the record the Veteran's service treatment records and post-service records from the North Texas, Dallas, and Oklahoma City VA Medical Centers as well as from the Social Security Administration (SSA) and Baylor Hospital in substantial compliance with the Board's March 2010 remand directions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

As to the alleged missing January 1980 to December 1982 treatment records from the Dallas VA Medical Center, in June 2005 the RO prepared a memorandum outlining the steps it took to obtain these records which included three requests without any documents being found.  Moreover, the RO in July 2005 also notified the Veteran that these records were not available.  Therefore, the Board finds that VA adjudication of this claim may go forward without these records.  See 38 C.F.R. § 5103A(d); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The record also shows that the Veteran was afforded VA examinations in July 2010 and August 2010 that, along with the October 2010 addendum, are adequate to adjudicate the claims and substantially comply with the Board's March 2010 remand directions because, after a review of the record on appeal and examination of the claimant, the examiners provided medical opinions as to whether the claimant has a current disability and as to the origins of his current disability.  Id; Also see 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment, supra; D'Aries, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


The Claims

The Veteran contends that he has residuals of a groin cyst and a back disorder due to his military service.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Residuals of a Groin Cyst

With the above criteria in mind, the Veteran's service records show his diagnosis and treatment for a groin cyst on one occasion in August 1983.  The Board also finds that the Veteran is both competent and credible to report on the fact that he had an inflammation on the skin in his groin during active duty because this symptom is observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra. 

However, subsequent service treatment records, including the February 1985 periodic examination, are negative for any complaints or treatment for residuals of that cyst.  Similarly, while the record contains voluminous post-service medical records, they are likewise uniformly negative for any complaints or treatment for residuals of his onetime groin cyst.  In fact, at the post-remand VA examination dated in August 2010, which was held for the sole purpose of ascertaining if the Veteran had residuals of that cyst, the claimant denied ever having a groin cyst while on active duty.  Furthermore, after a review of the record on appeal, the examiner that prepared the October 2010 addendum to the August 2010 VA examination, opined that the claimant did not have any residuals, including a scar, from his documented August 1983 groin cyst because an objective examination did not reveal any residuals.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

In this regard, while the Veteran is competent and credible to report that he had problems with swollen and irritated skin in his groin since service because these symptoms are observable by a lay person, the Board finds more credible the opinion by the VA medical expert in October 2010 that the claimant did not have any residuals, including a scar, from his documented August 1983 groin cyst, than this lay claim.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; See also Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, the Court has said that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

While the Board recognizes the fact that service treatment records are positive for the groin cyst, the Board must nonetheless conclude that the preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with current residual disability.  See Hickson, supra; McClain, supra.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement to service connection for residuals of a groin cyst must be denied despite the Veteran's treatment in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The Back Disorder

As to service incurrence under 38 C.F.R. § 3.303(a), service treatment records starting in 1980 document the Veteran's complaints and treatment for back pain variously diagnosed as muscle spasms in September 1980, and possible sciatica in May 1982.  A periodic examination in September 1985 did not reflect any back problems.  He had documented muscle back pain in April 1987, muscle strain in May 1987, and a possible pulled muscle in August 1988.  Moreover, the Board finds that the Veteran is both competent and credible to report on the fact that he had back pain and stiffness while on active duty because these symptoms are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Collectively, the service treatment records fail to establish a chronic back disability. Rather, they show isolated episodes of treatment for back problems. 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board notes that the record does not show the Veteran being diagnosed with arthritis in the back in the first post-service year.  In fact the record does not show his being diagnosed with rheumatoid arthritis until 2000 - twelve years after his separation from active duty.  Accordingly, entitlement to service connection for a back disorder on a presumptive basis must also be denied.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As for service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1988 and the note regarding a history of low back disability at the February 1995 VA examination and the subsequent complaints and treatment for rheumatoid arthritis diagnosed in 2000 to be compelling evidence against finding continuity.  In this regard, at the February 1995 VA examination x-rays and examination of the back were normal and the record does not actually show the Veteran being diagnosed with a chronic disease process of the back until 2000 when various records note a diagnosis of rheumatoid arthritis.  The record thereafter shows the Veteran's back disorder also being diagnosed as degenerative joint disease and degenerative disc disease.  See, for example, computerized tomography (CT) from Baylor Hospital dated in March 2007; VA examination dated in July 2010.  Put another way, the at least 12 year gap between the Veteran's discharge from active duty and the first evidence of any of the claimed back disorders weighs heavily against his claim despite the claimant's assertions to the contrary.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with back pain and stiffness since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that lay persons like the Veteran's representative are competent to give evidence about what they see.  However, upon review of the claims file, the Board finds these lay assertions that the claimant has had his current back disorder since service are not credible.  In this regard, these lay claims are contrary to what is found in the in-service and post-service medical records including the February 1995 VA examination.  In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder for over a decade following his military service, than the lay claims.  Therefore, entitlement to service connection for a back disorder based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the back disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a causal association or link between the Veteran's current back disorders (i.e., rheumatoid arthritis, degenerative disc disease, and degenerative joint disease) and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, at the July 2010 VA examination, which was held for the express purpose of ascertaining such a relationship, it was opined after a review of the record on appeal and an examination of the claimant that his current back disorders (i.e., myofascial cervicolumbar syndrome secondary to degenerative disc disease and joint disease of the spine) were not related to his military service, including his documented episodes of muscular back pain while on active duty, but are instead related to his non service connected rheumatoid arthritis that was diagnosed a number of years after his separation from service.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.

As to the lay assertions from the Veteran and his representative's that the back disorders were caused by his military service, the Board once again notes that the claimant is competent to give evidence about what he sees and feels such as pain and lost motion.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about what he can see.  However, the Board finds that these back disorders may not be diagnosed by their unique and readily identifiable features because special medical training is required to diagnose them and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that his back disorders were caused by service are not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Moreover, the Board finds more credible the July 2010 opinions by expert at the VA examination that the claimant's current back disorders are not due to his military service than these lay claims.  See Black, supra.

Based on the discussion above, the Board also finds that entitlement to service connection for a back disorder is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Conclusion

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a groin cyst is denied.

Service connection for a back disorder is denied.


REMAND

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for a left inguinal hernia and right hip arthritis. The  last prior final denial for the left inguinal hernia claim was in March 1994, when the RO denied the Veteran's petition to reopen his claim of service connection.  The last prior final denial with respect to the right hip arthritis claim was in July 2005, when the RO denied his petition to reopen his claim of service connection for right hip arthritis.  

The regulation that governs petitions to reopen, 38 C.F.R. § 3.156, changed in June 1993, August 2001, and September 2006.  The claims were remanded in March 2010, in part, to provide the Veteran with VCAA notice of 38 C.F.R. § 3.156 (1994) as to his application to reopen his claim of service connection for a post operative left inguinal hernia and notice of 38 C.F.R. § 3.156 (2002) as to his application to reopen his claim of service connection for right hip arthritis.  See 38 U.S.C.A. § 5103A; Bernard v. Brown, 4 Vet. App. 384, 393 (1993); See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  These issues were also remanded to allow the RO/AMC to apply 38 C.F.R. § 3.156 (1994) when readjudicating the application to reopen his claim of service connection for a post operative left inguinal hernia and to apply 38 C.F.R. § 3.156 (2002) when readjudicating the application to reopen his claim of service connection for right hip arthritis.  Id.  Lastly, these issues were remanded for the RO/AMC to issue a supplemental statement of the case (SSOC) that discusses all evidence received by the RO since the August 1995 SSOC as to the left inguinal hernia claim and since the October 2009 SSOC as to the right hip arthritis claim as well as to provides the claimant with notice of 38 C.F.R. § 3.156 (1994) and 38 C.F.R. § 3.156 (2002).  See 38 C.F.R. §§ 19.29, 19.31 (2010).  

However, a review of the post remand record does not show that the March 2010 VCAA notice letter or the June 2011 SSOC provided the required notice or included the required discussion.  In this regard, the Court in Stegall v. West, 11 Vet. App. 268 (1998), held that, where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance.  Accordingly, given the RO/AMC's failure to fully comply with the Board March 2010 remand directions, the Board must once again remand these issues for the ordered development.  See 38 C.F.R. § 19.9 (2010).

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC must provide the Veteran with updated VCAA notice.  As to the post operative left inguinal hernia claim, the Veteran must be provided notice of 38 C.F.R. § 3.156 (1994).  As to the right hip arthritis claim, the Veteran must be provided with notice of 38 C.F.R. § 3.156 (2002).  

2.  The RO/AMC should thereafter readjudicate the claims to reopen.  As to the post operative left inguinal hernia claim, the RO/AMC must apply 38 C.F.R. § 3.156 (1994).  As to the right hip arthritis claim, the RO/AMC must apply 38 C.F.R. § 3.156 (2002).  

3.  If any of the claims remain denied, the RO/AMC should provide the Veteran with a SSOC.  As to the post operative left inguinal hernia claim, the SSOC must discuss all evidence received by the RO since the August 1995 SSOC.  As to the left inguinal hernia claim, the SSOC must provide notice of 38 C.F.R. § 3.156 (1994).  As to the right hip arthritis claim, the SSOC must provide notice of 38 C.F.R. § 3.156 (2002).  After providing the Veteran with adequate time to respond to the SSOC, the appeal should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


